Citation Nr: 1340373	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  He died in December 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the appellant's claim.

The appellant, through her attorney, recently submitted additional evidence directly to the Board.  At that time, the appellant also submitted a written waiver of local consideration of this evidence.  This waiver is now contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).


FINDINGS OF FACT

1.  The record demonstrates that the Veteran served in the Republic of Vietnam from July 1971 to April 1972.  Exposure to Agent Orange is therefore presumed.

2.  The competent evidence of record contains sufficient medical nexus evidence to establish that the Veteran's in-service exposure to Agent Orange was a contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claim of service connection for the cause of the Veteran's death, no further discussion of these VCAA requirements with regard to this issue is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Cause of death under 38 U.S.C. § 1310

Here, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's in-service herbicide exposure caused or contributed to the development of his fatal esophageal cancer.

It is undisputed that the Veteran died in December 2005 at the age of 55.  See the Veteran's certificate of death dated January 2006.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See  
38 U.S.C.A. § 1310 (West Supp. 2012); 38 C.F.R. § 3.312 (2013).

Concerning in-service incurrence or aggravation of disease, the Death Certificate listed the Veteran's cause of death as esophageal cancer.  Service connection was not in effect for this condition at the time of the Veteran's death.
The Veteran's service treatment records (STRs) are pertinently negative for any finding of cancer or tumors.  In addition, esophageal cancer was initially identified in 2002, approximately twenty-nine years after service.  See the private treatment records dated January 2002.  The presumptive provisions of 38 C.F.R. § 3.309(a) are therefore not for application.

With respect to in-service injury, the injury claimed is exposure to herbicides.  It is undisputed that the Veteran served in the Republic of Vietnam from July 1971 to April 1972.  Accordingly, exposure to herbicides (namely, Agent Orange) is presumed from the record.  See 38 U.S.C.A. § 1116(f) (West Supp. 2012).

Turning to crucial question of nexus between the Veteran's cause of death and the presumed herbicide exposure, the Board initially notes that although certain cancers are listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), the medical evidence shows that the Veteran was diagnosed with esophageal cancer, which is not so listed.  Therefore, medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider whether the Veteran's fatal esophageal cancer was the result of his active military service.  See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

Here, the Board finds that the medical evidence demonstrates that a contributory relationship existed between the in-service herbicide exposure and the Veteran's death.  Specifically, in an August 2011 letter, Dr. H.S. stated, after review of the Veteran's file, "I feel it is as likely as not that [the Veteran's] esophageal [cancer], and ultimately, his death, is related to Agent Orange exposure while serving in the Army in Vietnam."  Dr. H.S. continued,

While there are many known risk factors for the development of esophageal cancer, the National Institutes of Health indicates that the most common are alcohol and tobacco consumption and chronic gastroesophageal reflux disease (GERD).  I have reviewed the Veteran's medical records and found that he was not a smoker, does not have a history of esophageal cancer, did not drink, and did not have contact with any unusual chemicals throughout his working life.

Dr. H.S. then noted the research associated with an industrial accident in 1976 in Seveso, Italy, which exposed the surrounding population to one of the most potent components of Agent Orange.  He noted that a long term study confirmed the increased risk of development of esophageal cancer in males.  Dr. H.S. then concluded,

Based on the results of the Seveso study showing an increased risk of esophageal carcinoma in males and after elimination of family history and major risk factors, I feel it is as likely as not that [the Veteran's] Agent Orange (dioxin) exposure in the Army in Vietnam was the cause of his esophageal cancer and ultimately his death as noted on the death certificate.

The August 2011 opinion of Dr. H.S. appears to have been based upon clinical expertise, medical research and experience as well as thorough review of the Veteran's treatment records and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").
Accordingly, the August 2011 letter demonstrably articulates a substantial causal connection between the Veteran's in-service herbicide exposure and his death from esophageal cancer.  See 38 C.F.R. § 3.312(c)(1) (2013); see also Gabrielson, supra.  Thus, the competent medical evidence of record indicates the presumed herbicide exposure had at least a contributory effect on the cause of the Veteran's death.  Moreover, there is no medical evidence of record which directly contradicts this private opinion.

In sum, for the reasons and bases stated above, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's death was causally related to his in-service herbicide exposure.  Therefore, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.

Lastly, the appellant's attorney recently asked the Board to additionally grant "entitlement to Dependency and Indemnity Compensation."  See the statement of the Veteran's attorney dated November 2013.  To the extent that he was asserting the appellant's entitlement to compensation under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non service-connected causes, if the veteran's death was not the result of his own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war [POW] who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA death benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


